                 Case 19-01298-MAM          Doc 45   Filed 09/25/19   Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
_____________________________________/

ROBERT C. FURR not individually but                         ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendants.
______________________________________/
                           RE-NOTICE OF TAKING DEPOSITION
         PLEASE TAKE NOTICE that the undersigned attorney will take the deposition of the

following deponent:
               Case 19-01298-MAM          Doc 45      Filed 09/25/19     Page 2 of 4


NAME                           DATE & TIME                    PLACE

ROBERT GIBSON                  October 10, 2019               Furr and Cohen, P.A.
                               10:00 a.m.                     2255 Glades Road, Suite 301E
                                                              Boca Raton, FL 33431
upon oral examination before a court reporter, or any Notary Public or other officer authorized by

law to take the deposition. The oral examination will continue from day to day until completed.

The deposition is being taken for purposes of discovery, for use at trial, or for such other purposes,

as are permitted under the applicable and governing rules.

                                                      FEIGELES & HAIMO LLP

                                                      /s/ Samantha Tesser Haimo
                                                      Samantha Tesser Haimo, Esq.
                                                      sth@womenatlawfl.com
                                                      Florida Bar No. 148016
                                                      Julie Feigeles, Esq.
                                                      jf@womenatlawfl.com
                                                      Florida Bar No. 353604
                                                      7900 Peters Road, Suite B-200
                                                      Fort Lauderdale, FL 33324
                                                      (954) 376–5956 - Telephone
                                                      (954) 206-0188 - Facsimile

                                                      Counsel for Defendants
                                                      OB Real Estate 1732, LLC, Wellington 3445,
                                                      LP and Zokaites Properties, LP

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served on September 25th, 2019,

by electronic mail and U.S. Mail on all counsel of record or pro se parties identified on the attached

Service List in the manner specified.

                                                      By: /s/ Samantha Tesser Haimo

cc:    Prestige Reporting Service
             Case 19-01298-MAM         Doc 45    Filed 09/25/19   Page 3 of 4


                                      SERVICE LIST
Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq.
Florida Bar No. 280852
jgenovese@gjb-law.com
Jesus M. Suarez, Esq.
Fla. Bar No. 60086
jsuarez@gjb-law.com
GENOVESE JOBLOVE & BATTISTA, P.A.
100 S.E. 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (305) 349-2300
Fax.: (305) 349-2310
Counsel to the Chapter 7 Trustee

Samantha Tesser Haimo, Esq.
sth@womenatlawfl.com
Florida Bar No. 148016
7900 Peters Road, Suite B-200
Fort Lauderdale, FL 33324
(954) 376–5956 - Telephone
(954) 206-0188 - Facsimile
Counsel for Defendants
OB Real Estate 1732, LLC, Wellington 3445, LP and Zokaites Properties, LP

Jeffrey M. Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Siskind Legal Services
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Tanya Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com
              Case 19-01298-MAM         Doc 45     Filed 09/25/19   Page 4 of 4


Frank Zokaites
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

CannaMed Pharmaceuticals, LLC
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Sympatico Equine Rescue, Inc.
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Robert Gibson
1709 22nd Avenue North
Lake Worth, Florida 33460
Via U.S. Mail

Robert Gibson
7369 Palmdale Drive
Boynton Beach, Florida 33436
Via U.S. Mail
